Bolster, C. J.
In the matter of motion to consolidate. ■The action pending here is an action, begun by writ, for damages for injuries received in a motor vehicle accident. The motion recites that there are pending in the municipal court of the Dorchester District of the city of Boston two *37“small claims” cases, arising out of the same accident, one by this defendant against this plaintiff, the other by one Lamberti against this plaintiff. The plaintiff moves for consolidation for trial of all three eases under Stat. 1935, Oh. 483. The motion ought, on the showing made, to be allowed if we have power so to do. We do not think the statute authorizes such action. The parties to the cause pending here have certain rights incident to trial, such as the right to have rules of evidence followed, the right to claim report on admission or exclusion of evidence, the right to have specific rulings of law reviewed, which are entirely opposed to the trial methods allowed by the rules in small claims procedure, where rules of evidence, as used in ordinary civil trials, are non-existent, issues are differently framed, counterclaims are fused with the original claim, interrogatories can be filed and depositions taken only by leave of court, and reports are discretionary and then only in the form of a case stated. Any attempt to conduct a consolidated trial under such conflicting methods would result in such confusion that we cannot believe the legislature intended or authorized it to be done. This statute is to be read with both its purposes and consequences in mind.
The moving party is not wholly without remedy. The cases pending in the other court can by order of that court, under Gen. Laws, Ter. Ed., Ch. 218, § 24, be transferred to the regular civil docket, after which this motion will be in order here.
Motion denied without prejudice.